The quoted portion of the trial court's findings at the sentencing hearing do not relate to the imposition of consecutive sentences and do not satisfy the "close but not talismanic" standard recently set forth by this Court in State v. Riggs (Oct. 11, 2000), Summit App. No. 19846, unreported.  I would sustain the fourth assignment of error and remand for resentencing, with the added requirement as expressed in my dissent in Riggs that both the statutory findings and the accompanying reasons be set forth at sentencing.